Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 10/16/2020.  In virtue of this communication, claims 1-15 are currently presented in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “M” and “N” in claims 1-3, 10-12, 15 is a relative term which renders the claim indefinite. The term “M” or “N” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, Applicant need to define the scope “M” or “N” in these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20140086176 (hereinafter referred to as Liu). 
Consider claims 1, 10, 15, Liu teaches a method performed by a user equipment in a wireless communication system (see at least ¶ [0037], Fig. 1a, 10-13, “…the planned infrastructure of heterogeneous communications system 100 includes macro cells 105 and 107, and RRHs 115 and 117. Pico cells 110, 112, and/or 114 may or may not be part of the planned infrastructure…”), the method comprising: 
measuring a first reference signal (RS) group transmitted in a first measurement window (see at least ¶ [0134], “…Operations 900 may begin with the UE performing a cell search procedure (block 902)…” and see at least ¶ [0135], “…The UE may receive a first signaling that includes a first group of parameters and/or configurations and set(s) of first RACH parameters associated with the first group of parameters and/or configurations (block 905). The first group of parameters and/or configurations comprises parameters for a cell (such as a SD) and may include identifiers (such as cell identifiers (e.g., PCID) and/or virtual cell identifiers (e.g., VCID)), one or more CSI -RS 
deriving a first cell quality of a cell for the first measurement window, based on M best RSs of the first RS group (see at least ¶ [0135], “…it is possible to have a set of first RACH parameters that includes values and/or settings that allow the UE to perform random access procedures with antennas that are connected via any backhaul, or a subset of antennas that are connected via a fast backhaul, and the like. The signaling may also provide the UE with information about associations between the first group of parameters and actual cells so that the UE will know which identifiers are to be used with which set(s) of first RACH parameters…”); 
measuring a second RS group transmitted in a second measurement window; and deriving a second cell quality of the cell for the second measurement window, when the second RS group includes N RSs among the M best RSs of the first RS group (see at least ¶ [0136], “…The UE may receive a second signaling that includes a second group of parameters and/or configurations and set(s) of second RACH parameters associated with the second group of parameters and/or configurations (block 907). The second group of parameters and/or configurations and the set(s) of second RACH parameters may be similar to the first group of parameters and/or configurations and the set(s) of second RACH parameters…, … the first group of parameters and/or configurations and the set(s) of second RACH parameters may specify information regarding devices, such as SDs, while the second group of parameters and/or configurations and the set(s) of second RACH parameters may specify information regarding devices, such as NSDs…” and see at least ¶ [0137], “…consider a situation wherein the UE selects a set of RACH 
Consider claims 2, 11, (depends on at least claims 1, 10), Liu discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Liu teaches the second cell quality of the cell is derived based on M best RSs of the second RS group (see at least ¶ [0145], “…the first signaling may be signaled by a macro to configure for a group of nodes connected to the macro with fast backhaul, and the second signaling may be signaled by a pico to configure for a group of nodes connected to the pico with fast backhaul. The device may receive a RACH preamble transmitted by the UE, the RACH preamble is received in accordance with values of one of the sets of RACH parameters associated with a group of identifiers one of which corresponds to the device (the set of second RACH parameters may be selected by the UE) (block 959). The device may transmit a RAR in accordance with the RACH preamble and the values of the set of RACH parameters and/or the group of identifiers associated with the set of second RACH parameters (block 961)…”).
Consider claims 3, 12, (depends on at least claims 1, 10), Liu discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Liu teaches skipping to derive the second cell quality of the cell for the second measurement window, when the second RS group does not include N RSs among the M best RSs of the first RS group (see at least ¶ [0145], “…the device transmitting both the 
Consider claims 4, 13, (depends on at least claims 1, 10), Liu discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Liu teaches the skipping to derive the second cell quality of the cell includes considering the first cell quality derived for the first measurement window as the second cell quality for the second measurement window (see at least ¶ [0145], “…the device transmitting both the first signaling and the second signaling, other example embodiments may have the device transmitting only the first signaling, only the second signaling, or neither the first signaling nor the second signaling. As an illustrative example, the first signaling may be signaled by a macro to configure for a group of nodes connected to the macro with fast backhaul, and the second signaling may be signaled by a pico to configure for a group of nodes connected to the pico with fast backhaul. The device may receive a RACH preamble transmitted by the UE, the RACH preamble is received in accordance with values of one of the sets of RACH parameters associated 
Consider claims 5, 14, (depends on at least claims 1, 10), Liu discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Liu teaches the UE is configured to operate on unlicensed carrier (see at least ¶ [0049], “…A HetNet may be used in any combination of macrocells, picocells, femtocell, and WiFi (IEEE 802.11 technical standard compliant wireless local area network) to offer wireless coverage and handoff across a wide range of coverage areas…”).
Consider claim 6 (depends on at least claim 1), Liu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Liu teaches the first RS group and the second RS group are transmitted when unlicensed carrier is occupied by a network (see at least ¶ [0049], “…A HetNet may be used in any combination of macrocells, picocells, femtocell, and WiFi (IEEE 802.11 technical standard compliant wireless local area network) to offer wireless coverage and handoff across a wide range of coverage areas…” and see at least ¶ [0124], “…The set of first RACH parameters may be transmitted to the UE by a SD, an eNB, a network entity, and the like…”).
Consider claim 7 (depends on at least claim 1), Liu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Liu teaches RSs included in the first RS group and the second RS group are transmitted with identity (ID) of each beam on which the RSs are transmitted (see at least ¶ [0124], “…The groups of identifiers may include physical cell identifiers, virtual cell identifiers (VCIDs), or a combination thereof. As an example, an example set of first 
Consider claim 8 (depends on at least claim 1), Liu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Liu teaches reporting the first cell quality for the first measurement window and the second cell quality for the second measurement window to a network (see at least ¶ [0137], “…The UE may transmit a RACH preamble with the transmission being in accordance with the selected set of RACH parameters and/or the associated first or second group of parameters and/or configurations (block 909)…”).
Consider claim 9 (depends on at least claim 1), Liu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Liu teaches the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (see at least Fig. 1a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645